           Case 2:09-cr-00050-JS Document 135 Filed 07/08/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                           :          CRIMINAL ACTION
                                                    :          No. 09-50
    v.                                              :
                                                    :          CIVIL ACTION
 THINH HUNG LE                                      :          No. 18-0087

                                              ORDER

         AND NOW, this 8th day of July, 2020, upon consideration of Defendant Thinh Hung Le’s

pro se Motions Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody and Second Motion to Revise Defendant’s § 2255 Motion, and the Government’s

opposition, and for the reasons stated in the accompanying Memorandum, it is ORDERED the

Motions (Documents 121, 124, & 130) are DENIED.

         Because Le has not made a substantial showing of the denial of a constitutional right, i.e.,

that reasonable jurists would disagree with this Court’s procedural and substantive rulings on Le’s

claims, a certificate of appealability shall not issue. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,

529 U.S. 473, 483–84 (2000).

         The Clerk of Court is DIRECTED to mark the above-captioned cases CLOSED.




                                                    BY THE COURT:


                                                     /s/ Juan R. Sánchez
                                                    Juan R. Sánchez, C.J.
